USCA4 Appeal: 22-6795      Doc: 14         Filed: 12/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6795


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ROBERT HAMPTON TAYLOR,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:07-cr-00324-D-1)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert Hampton Taylor, Appellant Pro Se. John Parks Newby, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6795      Doc: 14         Filed: 12/20/2022     Pg: 2 of 2




        PER CURIAM:

               Robert Hampton Taylor appeals the district court’s order denying relief on Taylor’s

        18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

        pandemic. We review the denial of a compassionate release motion for abuse of discretion.

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

               Upon review of the record, we discern no abuse of discretion in the district court’s

        alternative determination that the circumstances in this case, evaluated in light of the

        pertinent 18 U.S.C. § 3553(a) sentencing factors, did not warrant the grant of

        compassionate release. See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021).

        Accordingly, we affirm the district court’s order. United States v. Taylor, No. 5:07-cr-

        00324-D-1 (E.D.N.C. July 5, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2